Per Curiam.

Appellant contends that “respondent grossly abused its discretion by awarding a percentage of disability in reliance upon medical reports of conditions (a) other than those for which the claim was allowed, (b) not supported by objective evidence of (c) new and changed conditions. ’ ’
However, a review of the record discloses that there is evidence which supports the findings of the Industrial Commission, and, accordingly, this court will not disturb that determination. See State, ex rel. General Motors Corp., v. Indus. Comm. (1975), 42 Ohio St. 2d 278, 282.
The judgment of the Court of Appeals denying the writ is affirmed. .

Judgment affirmed.

O’Neiml, C. J., Herbert, Corrigan,- Stern.,- Celebrezze, W. Brown and P. Brown, JJ., concur.